A




                  IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                   WRIT NO.    WR-78,165-02




      EX PARTE                                   FROM THE DISTRICT COURT
    CHADRICK B. PATE TDCJ NO. 01563340           36TH JUDICIAL DISTRICT
      APPLICANT                                  ARANSAS COUNTY, TEXAS
                                                 CAUSE NO. A-08-5080-4CR
    NEMABARMN
     PETITIONER
         V.
    JUDGE JAN NA K. WHATELY



                          EMERGENCY MOTION FOR RELEIF
           REQ UEST FOR IMMEDIATE BAIL DECISION AND IMMEDIATE RELEIF
       PURSUANT TO THE UNDERLYING ORIGINAL EMERGENCY WRIT FOR HABEAS
                                CORPUS WR-78.165-02




                                   COVER SHEET

                                                            RECEIVED IN
                                                       COURT OF CRIMINAL APPEALS

                                                             JUN 02 2015
                              a©Ti©^ DEFIED
                                                           Abel Acosta, Clerk
                              >ATE:_iLmii2.
                 IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                  WRIT NO.          WR-78,165-02




  EX PARTE                                                  FROM THE DISTRICT COURT
CHADRICK B. PATE TDCJ NO. 01563340                          36TH JUDICIAL DISTRICT
  APPLICANT                                                  ARANSAS COUNTY, TEXAS
                                                             CAUSE NO. A-08-5080-4CR
NEMABARJMN
PEXJXJaNEJ*
       V.
JUDGE JANNA K. WHATELY



                             EMERGENCY MOTION FOR RELEIF
         REQUEST FOR IMMEDIATE BAIL DECISION AND IMMEDIATE RELEIF
   PURSUAr^T TO THE UNDERLYING ORIGINAL EMERGENCY WRIT FOR HABEAS
                                             CORPUS




TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES!, Petitioner Nema Bardin on behalf ofApplicant Chadrick B. Pate and respectfully

submits this Emergency Motion for Relief pursuant to and on the Original Writ of Habeas Corpus

filed in this Court on May, 19th, 2015 .AND Amended Emergency Original Writof Habeas Corpus filed

on this date Juine 02,2015 seeking relief from Cause No. A-08-5080-4CR a Void Judgment,

Sentence and Conviction ordered in the 36th Judicial District Trial CourtAransas, County Texas, and

certified by Trial Judge Janna K. Whately. Because the Trial Court Judgment in Cause No. A-08-5080-

4CR is Void fo r lack of Jurisdiction, Fraud on the Court, and Tampering with a Trial Court Government

Record then this Motion also pertains to relief from Cause No. WR-78.-165-01 The Intial Writ of

Habeas Corpus filed into this Court on or about 6/21/2011 and was denied on 3/6/2013 without
                                              1
writtenorderbyJudgeCochran, and from Cause No. 13-09--00112CR affirmed 10/27/2010 from the

Thirteenth District Court ofAppeals.


These,two yjJg£B£nJ& are. vai/i because they each,fJaw from. the. IU&gpI and Vaid Ttial Court.Judgment

in A-08-5080- 4CR.    Chadrick B. Pate .




                                           JURISDICTION


    Because thus Motion flows from the filing of Petitioner's Original Writ of Habeas Corpus it has

 jurisdiction for the same reasons it has Jurisdiction over the Original Writ filed on the 19th day of May

2015 and Amended Writ filed on this date June 02,2015 pursuant to Article V Section 5 of the Texas
Constitution aind Amendments 1, 5,6 and 14 of the U. S. Constitution . See Exparte Thompson 273
 S. W. 3d 177,181 (Tex. Crim. App.2008) showing this court to have general jurisdiction over
                       Original Habeas Corpus See Tex Const. Article V



                                    STATEMENT OF THE CASE


Petitioner Nema Bardinfiled an Original Writ of Habeas Corpus in this Court on May 19th, 2015, and

then filed an amended Writ on June 02,2015 by hand delivering it and speaking personally with Mr.

Abel Acosta Clerk for the Texas Criminal Court of Appeals. Petitioner asked to speak with Mr. Acosta

in order to explain that the Writ being filed was not all .07 Writ and therefore not a Second or

Successive Petition under 11.07. Petitioner explained the nature of the Writ and why it was being filed

as an Original. Writ under this Courts inherent power and jurisdiction to providethe relief requested.

Mr. Acosta took the Document after reviewing some of the paperwork with Petitioner and stated that he

would file it. On May 22nd, 2015 after checkingher mail box, Petitionerfound that there was no

notification frprocedures that are required on the kind of Writ that Petitioner filed left Petitioner confused. Because

Petitioner was told that there were no deadlines for the Court to make a decision on the Writ that she

had filed, and because she was told that the Case No. for the Writ that she filed was the same as the

Initial Writ that Applicant Pate had filed with the exception of the last two digits, Petitioner was in a

quandary, and decided that she had better study the Trap rules more thoroughly. Petitioner checked hei

mail again on May 23,2015 and the Post Card had still not arrived at her downtown P O Box 772

Austin, Texas., After reviewing the Trap Rules, Petitioner felt that there should be a requirement on the

time frame for a decision on the Serious Matter of a Writ that challenged the Judgment of the Trial

Court as being Void for Lack of Jurisdiction. Petitioner filed an Amended Emergency Writ of Habeas

Corpus on this date June 02,2015 hand delivered to the Clerk and has at the same time filed this

Emergency Motion for Releif also hand delivered on June 02,2015 to the Clerk.

It is not Petitioner's intent to overide this Court with endless Petitions/Motions, it is only her intent to

follow the procedures (although as a layman they are incredibly confusing to her)

she does not want the Writ to be denied for failure to follow the rules or procedures. Applicant lost his

liberty because the trial court purposely failed to follow the rules and the procedures required of them.

Petitioner does; not question that Mr. Acosta is not following the rules. She is sure that he is, but

because she has no idea which rules that are being followed then she has determined it best to file this

"Motion for Emergency Relief, with the hope that the Original Writ of Habeas Corpus will not be

denied for her failure in misunderstanding the Trap Rules and Procedures/Protocols that the Clerk's

Office uses to see that these kinds of Writs are filed and journaled properly and expeditiously.


The Petitioner has filed her Original Writ for Habeas Corpus into the proper Court See Thompson 273
S W 3d 177,181 (Tex. Crim. App. 2008).

If what Mr. Aoosta says is true, that the Court has no time limit for a decision on the Writ, and it could

be years before a decision, then Petitioner and Applicant do not have an adequate remedy for relief.
                                                      3
See In re Mc Cann 422 S W 3d 201 (Tex. 2013) showing:that the remedy is not adequate if the

remedy is:    uncertain, tedious, burdensome, slow, inconvenient or, inappropriate, then it is deemed to

be ineffective (quoting from Greenwell v. Court of Appeals for the Thirteenth Judicial Dist. 159 S.

W. 3d 645,64 8-9 (Tex. Crim. App 2005).

 With this in mind Petitioner respectfully request that this Court take immediate action and grant

Applicant Ball on a Personal Recognizance Bond freeing him from incarceration until which time

this Court can reach a decision on the merits of the Petitioner's claims and that immediate action be

taken on this Motion and on the Original Writ of Habeas Corpus filed on the 19th day of May 2015. and

the Writ filed amending on this date June 02,2015..

More than a (114) days have passed since the filing of the Original Writ, and Applicant has been

illegally restrained for 7jyears.

Petitioner has supported the Writ with undeniable proof that the Trial Court Tampered with the trial

court records, violated Applicant's right to a fair and impartial trial, lied to jurors held ex parte hearings


and manipulated the Judicary in order to obtain an illegal conviction over Applicant. Applicant has'

provided the trial courts own records that prove the claims that she has made. Applicant received no

fair and impartial trial, opportunity to be heard and notice at the sham trial. The trial court violated

Applicant's tL S Constitutional Due Process rights, under the Texas Constitution.. See Winters v.

Presiding Judge of Criminal Dist. Court No. Three of Tarrant County 118 S W 34.

If Petitioner hats failed to follow any rules or procedures, this Motion nor the Original Writ should be

denied for such a failure. In Judge Acala's dissent in the case of Tyrone Casey Sledge citing Ex

Parte Graves 70 S W 3d 103-107-(Tex. Crim. App 2013) she concluded:               that the purpose of the

Habeas Statute was to limit subsequent writs to regulate the influx of applications raising claims that

were only recently cognizable rather than to limit the traditional common law claim that the trial court
                                            4
lacked jurisdiction over the case. She concluded that The legislature may not withhold the right of

habeas corpus Tex. Const. Art. 1,12 (The Writ of Habeas Corpus is a Writ of right and shall never be


«jsjgeoited4



                                             CONCLUSION


      Petitioner's filing of the Original Writ of Habeas Corpus presents not only exceptional

circumstances for which relief should be granted, but it should be granted to meet the very ends

 of justice. Be;cause the Texas Court of Criminal Appeals is the last resort and State .remedy for relief

  from a Judgment that is Void for Lack of Jurisdiction, and because to deprive Applicant of his only

     effective State remedy would not only be contrary to the rudimentary demands ofjustice but

   destructive                                                PRAYER


  Petitioner prays that this Honorable Court will hear and grant and issue Order on this Motion for
Emergency Releif immediately providing for BAIL on a Personal Recognizance Bond and that it issue
Order to rule on Petitioner's Original Writ of Habeas Corpus and grant all relief requested there-in and
                                    do so within 7 days of this filing.
   Petitioner prays that this Honorable Court by granting such requested relief will at least see that
                       Applicant's Liberty is restored quickly and unconditionally.
                                         Certificate of
                                         Compliance

   Petitioner has telephoned the District Clerk of Aransas County, The Disctrict Attorney of
Aransas Coiunty, Judge Janna K. Whately and the Director of TDCJ and notified each of them
that this Emergency Motion for Relief would be filed. Petitioner spoke with a staff member in
 each instance and provided the notification, however Cookie at the Director's office could not
  hear me duie to some kind of telephone interference. Petitioner made every effort to notify.


                                               Bardin^ £/Hj^~
                                          (Petitioner
                                        dated Ul*-l^otJ
                IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS




EXPARTE                                                    FROM THE DISTRICT COURT
CHADRICK B. PATE                                           36TH JUDICIAL D ISTRICT
TDCJ 01563340                                              ARANSAS COUNTY TEXAS
APPLICANT/REALTOR                                           CAUSE NO. A-08-5080-4CR




PRESIDING JUDGE JANNA K. WHATELY




                                 CERTIFICATE OF SERVICE



               I do hereby certify that a true original of the above and foregoing

 Emergency Motion for Relief was personally hand delivered on the 2nd day of June 2015 to The

   Texas Court of Criminal Appeals Clerk's Office at 201 W. 14th Strrifct, Austin Texas 78701.